Exhibit 10.1

FORM OF LONG TERM INCENTIVE AWARD AGREEMENT

This Agreement is entered into as of                     , between Northwest
Natural Gas Company, an Oregon corporation (the “Company”), and
                     (“Recipient”).

On                     , the Organization and Executive Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”) authorized
an objectively-determinable performance-based award (the “TSR Award”) to
Recipient pursuant to Section 8 of the Company’s Long Term Incentive Plan (the
“Plan”) and a subjective performance-based award (the “Strategic Award”) to
Recipient pursuant to Section 6 of the Plan. Compensation paid pursuant to the
TSR Award is intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code of 1986 (the “Code”), while
compensation paid pursuant to the Strategic Award will not so qualify. Recipient
desires to accept the awards subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Awards. Recipient’s “Target Share Amount” for purposes of this Agreement is
             shares.

1.1 TSR Award. Subject to the terms and conditions of this Agreement, the
Company shall issue or otherwise deliver to the Recipient the number of shares
of Common Stock of the Company (the “TSR Performance Shares”) determined under
this Agreement based on (a) the performance of the Company’s Common Stock
relative to a peer group of companies during the three-year period from
                     to                      (the “Award Period”) as described
in Section 2 and (b) Recipient’s continued employment during the Award Period as
described in Section 4. If the Company issues or otherwise delivers TSR
Performance Shares to Recipient, the Company shall also pay to Recipient the
amount of cash determined under Section 5 (the “TSR Dividend Equivalent Cash
Award”). Recipient’s “TSR Target Share Amount” for purposes of this Agreement is
75% of the Target Share Amount.

1.2 Strategic Award. Subject to the terms and conditions of this Agreement, the
Company shall issue or otherwise deliver to the Recipient the number of shares
of Common Stock of the Company (the “Strategic Performance Shares” and, together
with the TSR Performance Shares, the “Performance Shares”) determined under this
Agreement based on (a) the Company’s performance against milestones during the
Award Period as determined by the Committee under Section 3 and (b) Recipient’s
continued employment during the Award Period as described in Section 4. If the
Company issues or otherwise delivers Strategic Performance Shares to Recipient,
the Company shall also pay to Recipient the amount of cash determined under
Section 5 (the “Strategic Dividend Equivalent Cash Award” and, together with the
TSR Dividend Equivalent Cash Award, the “Dividend Equivalent Cash Awards”).
Recipient’s “Strategic Target Share Amount” for purposes of this Agreement is
25% of the Target Share Amount.



--------------------------------------------------------------------------------

2. TSR Performance Condition.

2.1 Subject to possible reduction under Section 4, the number of TSR Performance
Shares to be issued or otherwise delivered to Recipient shall be determined by
multiplying the TSR Payout Factor (as defined below) by the TSR Target Share
Amount; provided, however, that no TSR Performance Shares shall be issued or
otherwise delivered unless the Company’s TSR (as defined below) for the Award
Period is at least         %.

2.2 To determine the “TSR Payout Factor,” the ten Peer Group Companies (as
defined below) shall be ranked based on their respective TSR’s from highest to
lowest, with the Peer Group Company with the highest TSR having a TSR Ranking of
“1” and the Peer Group Company with the lowest TSR having a TSR Ranking of “10.”
If the Company’s TSR is equal to the TSR of any other Peer Group Company, the
TSR Payout Factor will be the percentage in the following table corresponding to
the TSR Ranking of that Peer Group Company.

 

TSR Ranking

   TSR Payout Factor

10

   0%

9

   0%

8

   25%

7

   25%

6

   50%

5

   75%

4

   100%

3

   125%

2

   150%

1

   200%

If the Company’s TSR is higher than the TSRs of all Peer Group Companies, the
TSR Payout Factor will be 200%. If the Company’s TSR is not at least as high as
the TSR of the Peer Group Company with the TSR Ranking of “8,” the TSR Payout
Factor will be 0%. If the Company’s TSR is between the TSRs of any two Peer
Group Companies with TSR Rankings between “1” and “8,” the TSR Payout Factor
shall be interpolated as follows. The excess of the Company’s TSR over the TSR
of the lower Peer Group Company shall be divided by the excess of the TSR of the
higher Peer Group Company over the TSR of the lower Peer Group Company. The
resulting fraction shall be multiplied by the difference between the percentages
in the above table corresponding to the TSR Rankings of the two Peer Group
Companies. The product of that calculation shall be added to the percentage in
the above table corresponding to the TSR Ranking of the lower Peer Group
Company, and the resulting sum shall be the TSR Payout Factor.

2.3 The “Peer Group Companies” are AGL Resources Inc., Atmos Energy Corporation,
The Laclede Group, Inc., New Jersey Resources Corporation, NICOR Inc., Piedmont
Natural Gas Company, Inc., South Jersey Industries, Inc., Southwest Gas
Corporation, Vectren Corporation and W G L Holdings, Inc. If prior to the end of
the Award Period, the common stock of any Peer Group Company ceases to be
publicly traded for any reason, then such company shall no longer be considered
a Peer Group Company, and an alternate peer company shall become a Peer Group
Company effective as of the start of the Award Period. The

 

2



--------------------------------------------------------------------------------

alternate peer companies, and the order in which they will be added as Peer
Group Companies, if necessary, are: first, EnergySouth, Inc.; second, SEMCO
Energy, Inc.; third, Chesapeake Utilities Corporation; and fourth, National Fuel
Gas Company. If prior to the end of the Award Period, all of the above alternate
peer companies have become Peer Group Companies and the common stock of yet
another Peer Group Company ceases to be publicly traded for any reason so that
there are only nine remaining Peer Group Companies, for purposes of Section 2.2
it shall be assumed that there is a hypothetical Peer Group Company with a TSR
Ranking of “5”; provided, however, that if the Company’s TSR is between the TSRs
of the Peer Group Companies with TSR Rankings of “4” and “6,” the TSR Payout
Factor shall be interpolated between the payout percentages corresponding to the
TSR Rankings of those two companies. If yet another Peer Group Company ceases to
be publicly traded for any reason so that there are only eight remaining Peer
Group Companies, for purposes of Section 2.2 it shall be assumed that there are
two hypothetical Peer Group Company with TSR Rankings of “5” and “6” and, if
necessary, the TSR Payout Factor shall interpolated between the payout
percentages corresponding to the Peer Group Companies with TSR Rankings of “4”
and “7”. Similarly, if additional Peer Group Companies cease to be publicly
traded for any reason, additional hypothetical Peer Group Companies shall be
assumed to exist with TSR Rankings of “4”, then “7”, then “3”, then “9”, and
then “2”.

2.4 The “TSR” for the Company and each Peer Group Company shall be calculated by
(a) assuming that $100 is invested in the common stock of the company at a price
equal to the average of the closing market prices of the stock for the period
from October 1, 2006 to December 31, 2006, (b) assuming that for each dividend
paid on the stock during the Award Period, the amount equal to the dividend paid
on the assumed number of shares held is reinvested in additional shares at a
price equal to the closing market price of the stock on the ex-dividend date for
the dividend, and (c) determining the final dollar value of the total assumed
number of shares based on the average of the closing market prices of the stock
for the period from October 1, 2009 to December 31, 2009. The “TSR” shall then
equal the amount determined by subtracting $100 from the foregoing final dollar
value, dividing the result by 100 and expressing the resulting fraction as a
percentage.

2.5. Strategic Performance Condition. Subject to possible reduction under
Section 4, the number of Strategic Performance Shares to be issued or otherwise
delivered to Recipient shall be determined by multiplying the Strategic Payout
Factor by the Strategic Target Share Amount. The “Strategic Payout Factor” shall
be a percentage between 0% and 200% determined by the Committee after the Award
Period based on the Committee’s assessment of the extent to which the Company
has achieved the following goals during the Award Period:

[Applicable goals]

 

3



--------------------------------------------------------------------------------

The Strategic Payout Factor shall be the same percentage for Recipient and all
other recipients of similar awards for the Award Period. In determining the
Strategic Payout Factor, the Committee in its discretion generally will assign a
percentage of 100% for satisfactory achievement of all goals, a higher
percentage for exceeding expectations and a lower percentage if goals are not
achieved.

 

4



--------------------------------------------------------------------------------

3. Employment Condition.

3.1 In order to receive the full number of Performance Shares determined under
Section 2 or Section 3, Recipient must be employed by the Company on the last
day of the Award Period.

3.2 If Recipient’s employment by the Company is terminated at any time prior to
the end of the Award Period because of death, physical disability (within the
meaning of Section 22(e)(3) of the Code), or retirement (as defined in the
Company’s Retirement Plan for Non-Bargaining Unit Employees) at or after
reaching age 60, Recipient shall be entitled to receive pro-rated awards. The
number of each type of Performance Shares to be issued or otherwise delivered as
a pro-rated award shall be determined by multiplying the number of Performance
Shares determined under Section 2 or Section 3 by a fraction, the numerator of
which is the number of days Recipient was employed by the Company during the
Award Period and the denominator of which is the number of days in the Award
Period.

3.3 If Recipient’s employment by the Company is terminated at any time prior to
the end of the Award Period and Section 4.2 does not apply to such termination,
Recipient shall not be entitled to receive any Performance Shares.

4. Dividend Equivalent Cash Awards. The amount of each type of Dividend
Equivalent Cash Award shall be determined by multiplying the number of
Performance Shares deliverable to Recipient as determined under Sections 2 and 4
or under Sections 3 and 4, as applicable, by the total amount of dividends paid
per share of the Company’s Common Stock for which the dividend record date
occurred after the beginning of the Award Period and before the date of delivery
of the Performance Shares.

5. Certification and Payment. At the regularly scheduled meeting of the
Committee held in February of the year immediately following the final year of
the Award Period (the “Certification Meeting”), the Committee shall determine
the Strategic Payout Factor and certify in writing (which may consist of
approved minutes of the Certification Meeting) the number of Strategic
Performance Shares deliverable to Recipient and the amount of the Strategic
Dividend Equivalent Cash Award payable to Recipient. Prior to the Certification
Meeting, the Company shall calculate the number of TSR Performance Shares
deliverable and the amount of the TSR Dividend Equivalent Cash Award payable to
Recipient, and shall submit these calculations to the Committee. At or prior to
the Certification Meeting, the Committee shall certify in writing (which may
consist of approved minutes of the Certification Meeting) the levels of TSR
attained by the Company and the Peer Group Companies, the number of TSR
Performance Shares deliverable to Recipient and the amount of the TSR Dividend
Equivalent Cash Award payable to Recipient. Subject to applicable tax
withholding, the amounts so certified shall be delivered or paid (as applicable)
on a date (the “Payment Date”) that is the later of                      or five
business days following the Certification Meeting, and no amounts shall be
delivered or paid prior to certification. No fractional shares shall be
delivered and the number of Performance Shares deliverable shall be rounded to
the nearest whole share. Notwithstanding the foregoing, if Recipient shall have
made a valid election to defer receipt of Performance Shares or Dividend
Equivalent Cash Awards pursuant to the terms of the Company’s Executive Deferred
Compensation Plan, payment of the award shall be made in accordance with that
election.

 

5



--------------------------------------------------------------------------------

6. Tax Withholding. Recipient acknowledges that, on the Payment Date when the
Performance Shares are issued or otherwise delivered to Recipient, the Value (as
defined below) on that date of the Performance Shares (as well as the amount of
the Dividend Equivalent Cash Awards) will be treated as ordinary compensation
income for federal and state income and FICA tax purposes, and that the Company
will be required to withhold taxes on these income amounts. To satisfy the
required withholding amount, the Company shall first withhold all or part of the
Dividend Equivalent Cash Awards, and if that is insufficient, the Company shall
withhold the number of Performance Shares having a Value equal to the remaining
withholding amount. For purposes of this Section 7, the “Value” of a Performance
Share shall be equal to the closing market price for Company Common Stock on the
last trading day preceding the Payment Date. Notwithstanding the foregoing,
Recipient may elect not to have Performance Shares withheld to cover taxes by
giving notice to the Company in writing prior to the Payment Date, in which case
the Performance Shares shall be issued or acquired in the Recipient’s name on
the Payment Date thereby triggering the tax consequences, but the Company shall
retain the certificate for the Performance Shares as security until Recipient
shall have paid to the Company in cash any required tax withholding not covered
by withholding of the Dividend Equivalent Cash Awards.

7. Change in Control.

7.1 If a Change in Control (as defined below) occurs before the end of the Award
Period, the Company shall, within 5 business days thereafter and subject to
applicable tax withholding as provided for in Section 7, issue or otherwise
deliver to Recipient a number of Performance Shares determined by multiplying
the CIC Share Amount (as defined below) by a fraction, the numerator of which is
the number of days in the period starting on the first day of the Award Period
and ending on the date of the Change of Control and the denominator of which is
the number of days in the Award Period. At the same time, the Company shall pay
to Recipient a Dividend Equivalent Cash Award based on such number of
Performance Shares. The “CIC Share Amount” shall equal 100% of the Strategic
Target Share Amount plus an amount equal to the CIC TSR Payout Factor (as
defined below) multiplied by the TSR Target Share Amount. The “CIC TSR Payout
Factor” shall be determined in the same manner as the TSR Payout Factor is
determined under Section 2 of this Agreement, except that the final dollar value
under clause (c) of Section 2.4 for the Company and each Peer Group Company
shall be determined based on the average of the closing market prices of each
stock for the three-month period ending on the date of the Change of Control;
provided, however, that the CIC TSR Payout Factor shall be zero percent if the
Company’s TSR as computed for this purpose does not represent at least a     %
annual return (cumulated annually) for the period starting on the first day of
the Award Period and ending on the date of the Change of Control. Amounts
delivered or paid under this Section 8 shall be in satisfaction of any and all
obligations of the Company to issue or otherwise deliver Performance Shares or
pay Dividend Equivalent Cash Awards under this Agreement.

7.2 For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:

 

  (a) The consummation of:

 

6



--------------------------------------------------------------------------------

(1) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

(b) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term “Incumbent Director” shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office; or

(c) Any person (as such term is used in Section 14(d) of the Securities Exchange
Act of 1934, other than the Company or any employee benefit plan sponsored by
the Company) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing twenty percent (20%) or more of the combined voting power of the
then outstanding Voting Securities.

8. Changes in Capital Structure. If the outstanding Common Stock of the Company
is hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of any
stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained.

9. Approvals. The issuance by the Company of authorized and unissued shares or
reacquired shares under this Agreement is subject to the approval of the Oregon
Public Utility Commission and the Washington Utilities and Transportation
Commission, but no such approvals shall be required for the purchase of shares
on the open market for delivery to Recipient in satisfaction of its obligations
under this Agreement. The obligations of the Company under this Agreement are
otherwise subject to the approval of state and federal authorities or agencies
with jurisdiction in the matter. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations, including
rules and regulations of the Securities and Exchange Commission and any stock
exchange on which the Company’s shares may then be listed, in connection with
the award under this Agreement. The foregoing notwithstanding, the Company shall
not be obligated to issue or deliver Common Stock under this Agreement if such
issuance or delivery would violate applicable state or federal law.

 

7



--------------------------------------------------------------------------------

10. No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.

11. Miscellaneous.

11.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.

11.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.

11.3 Assignment; Rights and Benefits. Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.

11.4 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

11.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.

11.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NORTHWEST NATURAL GAS COMPANY

By

 

 

Title

 

 

RECIPIENT

 

 

8